Citation Nr: 0031081	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the noncompensable rating for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel







INTRODUCTION

The veteran served on active duty from February 1994 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted, among others, 
the veteran's claim of entitlement to service connection for 
IBS, assigning a noncompensable rating thereto, effective 
March 3, 1998.  The veteran subsequently perfected an appeal 
of that decision.

The Board notes that in her March 1998 application for 
compensation benefits the veteran raised a claim of 
entitlement to service connection for hypoglycemia.  This 
issue has not been developed by the RO and is referred to the 
RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's IBS is manifested by episodes of diarrhea 
and constipation and intermittent abdominal cramping with 
diarrhea, treated with Imodium.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for IBS are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claim in the 
present case was already well-grounded this aspect of the new 
law does not affect her appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Reviewing the record the Board finds that even under the new 
criteria, the duty to assist was satisfied in the present 
case.  All treatment records identified by the veteran have 
been obtained and associated with the claims file, to include 
all VA outpatient treatment records from November 1997 to May 
1999, and all service medical records.  Additionally, the 
veteran has been provided with several VA examinations 
addressing her IBS and its symptomatology.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Entitlement to service connection for IBS was originally 
granted by the RO in a July 1998 decision, based on treatment 
for IBS in service with complaints of diarrhea and 
constipation.  A noncompensable rating was assigned effective 
March 3, 1998, the day after the veteran's discharge from 
service.  As noted above, the veteran perfected an appeal of 
this decision objecting to the assigned rating.  According to 
a recent decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court"), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with her original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for her IBS; however, all relevant 
evidence was considered in all decisions and Statements of 
the Case related to the veteran's claim.  Therefore, the 
veteran is not prejudiced by the RO's failure to assign 
staged ratings.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

In the present case, the veteran contends that her IBS is 
sufficiently severe to warrant a compensable rating.  She 
specifically states that she has diarrhea and constipation 
and that she has to take medication five times a week due to 
this condition.

In evaluating claims involving the gastrointestinal system, 
the regulations note that,
although there are many different diseases associated with 
the abdominal region which may vary in their "site of 
pathology," these diseases generally involve a "common 
disability picture."  38 C.F.R. § 4.113 (2000).  
Consequently, disabilities of the digestive system "do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding."  Id.  
In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. 
§ 4.114 (2000).  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id. 

With these provisions in mind, the Board notes that the RO 
ascertained the severity of the veteran's gastrointestinal 
disability, identified as IBS, by application of the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7319, 
governing irritable colon syndrome.  Under this provision, a 
10 percent rating is warranted for a moderate impairment 
manifested by frequent episodes of bowel disturbance with 
abdominal distress, and a 30 percent rating is warranted for 
a severe impairment manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

Reviewing the medical evidence, the Board notes that service 
medical records show that the veteran was diagnosed with 
gastroenteritis, prior to service, but at entry she was 
reported to have no indigestion or stomach trouble and her 
abdomen was normal, with no indication of her prior diagnosis 
noted.  In September 1994 she was treated for diarrhea, 
weakness, headaches, and fatigue, diagnosed with 
gastroenteritis, and given a prescription for Imodium.  In 
November 1994, she was again treated for diarrhea, vomiting, 
headaches, and nausea, was assessed with viral 
gastroenteritis.  Her records contain no treatment from 
November 1994 until September 1997 when she again complained 
of diarrhea, stating that it had been continuing since June 
1995.  At this time she also reported having alternating 
constipation, bloating and urinary frequency.  She had 
generalized spasm type pain that was relieved with bowel 
movements.  Her abdomen was soft and nontender.  The 
examiner's impression was IBS, and a flexible sigmoidoscopy 
was scheduled.  The subsequent sigmoidoscopy showed a normal 
digital rectal examination and retroflex, and her colon was 
normal.  In January 1998 she again reported diarrhea, was 
treated with Imodium, and the diarrhea resolved.

Post-service outpatient treatment records from March 1998 to 
May 1999, show treatment for diarrhea and IBS with Imodium 
beginning in June 1998, August 1998, November 1998, and March 
1999.  In August 1998 her medications for other disabilities 
were switched from ibuprofen to Darvocet because it was 
believed that the ibuprofen was contributing to her diarrhea.  
No mention of abdominal pain or constipation is made in these 
records.

As part of the development of her claim for benefits the 
veteran was provided with multiple examinations, to include a 
VA Intestines examination in April 1998 and a VA General 
Medical examination in May 1998, both conducted by the same 
examiner.  The Intestines examination report notes that the 
veteran reported symptoms for three years consisting of 
intermittent constipation and diarrhea, and the use of 
Imodium for diarrhea.   The veteran acknowledged that some of 
her symptoms were due to stress, but otherwise were largely 
random.  On objective findings she had no signs of 
malnutrition or anemia.  She reported abdominal pains in the 
form of cramping or spasms when having diarrhea, and a 
bloated uncomfortable feeling when constipated.  The General 
Medical examination noted that the abdomen was soft, 
nontender, and with no mass, no organomegaly, and normal 
bowel sounds.  The examiner diagnosed IBS on both examination 
reports.  The results of a Barium enema, upper 
gastrointestinal series, and small bowel study were all 
normal.

Considering the evidence of record, the Board finds that the 
veteran's IBS more nearly approximates the criteria for a 
moderate impairment warranting a 10 percent evaluation.  The 
evidence indicates that she has frequent bowel disturbances 
due to her diarrhea and constipation, with abdominal distress 
occurring with these disturbances.  With regard to the 
criteria for a 30 percent evaluation, although she has 
intermittent diarrhea and constipation as required for a 
severe impairment, the record does not support a finding that 
she has constant abdominal distress.  She has not reported 
such a symptom in either her service medical records, 
outpatient treatment records or at the VA examinations, 
rather, she has consistently stated that her abdominal pain 
occurs while she has diarrhea.  Accordingly, the criteria for 
a moderate impairment, but not a severe impairment, are met, 
and entitlement to a 10 percent evaluation is granted. 

Additionally, because the veteran's challenge to the 
propriety of the evaluation assigned to her IBS arose from 
the original award of service connection, the Board must 
consider if staged ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Reviewing the evidence, 
including the service medical records, the Board finds that 
the appropriate effective date for her 10 percent evaluation 
is March 3, 1998, the day after her discharge from service.  
Both the service medical records, and the post-service 
medical evidence, proximate to discharge indicate that her 
symptoms have been consistent throughout this period.  
Accordingly, a staged rating is not necessary, because the 10 
percent evaluation covers the entire appeal period.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

A rating of 10 percent for IBS, effective March 3, 1998, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 1 -


